DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 5/27/20  complies with the provisions of 37 CFR 1.97. Accordingly, the examiner considered the information disclosure statement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-6, 8, 11, 14-15, 17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kimura et al. (US2020/0257095).

               Regarding claim 1, Kimura teaches a zoom lens (abstract, Fig. 21) comprising : only four lens groups consisting of a first lens group having a positive refractive power (L1, paragraph 67), a second lens group having a negative refractive power (L2, paragraph 67), a third lens group having a positive refractive power(L3,  paragraph 67), and a fourth lens group having a positive refractive power (L4 + LR, paragraphs 67 and 129) in order from an object side to an image side as lens groups (abstract), wherein in a case of magnification, at least the first lens group, the second lens group, and the third lens group move along an optical axis by changing all intervals between adjacent lens groups in an optical axis direction (abstract), the third lens group (Fig.21, L3) consists of a third a lens group that is fixed with respect to an image plane in a case of image shake correction (see annotated image below, Fig.21, L3a), a third b lens group that moves in a direction intersecting with the optical axis in the case of the image shake correction (see annotated image below, Fig.21, L3b and paragraph 54) and a third c lens group that is fixed with respect to the image plane in the case of the image shake correction (see annotated image below, Fig.21, L3c),  in order from the object side to the image side (Fig. 21), a stop is arranged between a lens surface of the second lens group closest to the image side and a lens surface of the third c lens group closest to the image side (Fig. 21, SP), the third b lens group consists of one positive lens and one negative lens ([67], which is the cemented lens including a negative lens and a positive lens) , and the conditional expression 0.2 < D3bp/D3bn < 2  is satisfied (paragraph 129, D3bp/D3bn = 1.47/1.9= 0.77).

    PNG
    media_image1.png
    937
    412
    media_image1.png
    Greyscale

               Regarding claim 2, Kimura discloses the invention as described in Claim 1 and further satisfies the conditional expression ν3bp<ν3bn (Paragraph 129, 31.3 < 49.2).

Regarding claim 3, Kimura discloses the invention as described in Claim 2 and further teaches  wherein each of the third a lens group (see annotated picture above, Fig.21, L3a) and the third c lens group (see annotated picture above, Fig.21, L3c)  includes a positive lens of which a d line-based Abbe number is greater than 70 (Paragraph 129, Numerical Example 6, the third a lens group a positive lens Vd = 81.5, the third b lens group a positive lens Vd = 74.7).

               Regarding claim 4, Kimura discloses the invention as described in Claim 1 and further satisfies the conditional expression 2<|f3bp/f3bn|<10 (paragraph 129, |214.2612/-45.4817|=4.71092). 

               Regarding claim 5, Kimura discloses the invention as described in Claim 1 and further teaches wherein a lens surface of the third a lens group closest to the image side is a convex surface (see annotated image above, Fig.21, L3a, closest to the image side is a convex surface) and a lens surface of the third c lens group closest to the object side is a convex surface (see annotated image above, Fig.21, L3c, closest to the object side is a convex surface).  
Regarding claim 6, Kimura discloses the invention as described in Claim 1 and further satisfies the conditional expression 0.01<D3bp/Dac<0.45 (paragraph 129, Numerical example 6, 1.47/5.89 = 0.2496).

 Regarding claim 8, Kimura discloses the invention as described in Claim 1 and further satisfies the conditional expression 1 < |(1−β3bt)×βrt |<2 (Paragraph 130, Table 1-continued, example 6,  1 <|1.205| < 2).

Regarding claim 11, Kimura discloses the invention as described in Claim 1 and further teaches wherein a lens of the fourth lens group closest to the image side is a positive lens (Fig.21, the fourth lens group, L4+LR, closest to the image side), and satisfies conditional expression νLast  <  30 (Fig.21, Paragraph 129, vd = 25.5) 

Regarding claim 14, Kimura discloses the invention as described in Claim 1 and further satisfies conditional expression 0.2 < fw/f1 < 0.45 (Paragraph 130, Table 1-continued, Example 6, 24.72/90 = 0.27).

Regarding claim 15, Kimura discloses the invention as described in Claim 1 and satisfies conditional expression 1<fw/|f2|<2.5 (Fig.21, Paragraph 130, Table 1- continued for Example 6, fw =24.72, f2=20.4281, fw/|f2|= 1.21).

Regarding claim 17, Kimura discloses the invention as described in Claim 1 and further teaches wherein in a case where a focal length of the zoom lens at a wide angle end in a state where an object at infinity is focused is denoted by fw (Paragraph 129, Numerical example 6, fw = 24.72) , and a focal length of the fourth lens group (Fig.21, L4+LR) is denoted by f4 (Paragraph 129, Numerical example 6, the focal length of the entire fourth lens group is 92.57811), Conditional Expression 0.1 <  fw/f4 < 0.4 is satisfied (Paragraph 129, Numerical example 6, 0.26).

Regarding claim 20, Kimura discloses the invention as described in Claim 1 and further teaches an imaging apparatus (Paragraph 1) comprising: the zoom lens according to claim 1 (see claim 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US2020/0257095) in view of Kawamura (US2016/0062135).
Regarding claim 9, Kimura discloses the invention as described in Claim 1 but does not satisfy
35<ν3bn−ν3bp<70 .
However, Kawamura teaches a zoom lens system (abstract, Fig.1) where a d line-based Abbe number of the positive lens of the third b lens group (abstract, Fig.1, middle groups, L45, Table 1) is denoted by ν3bp (Table 1, vd = 25.43) , and a d line-based Abbe number of the negative lens of the third b lens group (abstract, Fig.1, middle groups, L46 ) is denoted by ν3bn (Table 1, vd = 61.13), which satisfies conditional expression 35<ν3bn−ν3bp<70 (Table1, 35.71).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the case of Kimura with the d line-based Abbe numbers as taught by Kawamura for the purpose of providing a compact and lightweight zoom lens having high optical performance with a suppressed variation of aberrations during image stabilization (paragraphs 14-15). Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).


Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US2020/0257095) in view of Aoi (US 2018/0259752).
Regarding claim 12, Kimura discloses the invention as described in Claim 1 but is silent to wherein in a case of focusing, only one lens in the second lens group or only one cemented lens in the second lens group moves along the optical axis.
However, Aoi teaches wherein in a case of focusing (Abstract, Fig.1), only one lens in the second lens group or only one cemented lens (Fig.1, CE3, L15+L16) in the second lens group (Fig.1, CE3+G2+G3) moves along the optical axis (paragraph 40, only the cemented lens CE3 moves).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the case of Kimura with the lens as taught by Aoi for the purpose of making it easy to maintain the refractive power required for focusing (paragraph 43).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US2020/0257095) in view of Tanaka (US2010/0289926).
           Regarding claim 19, Kimura discloses the invention as described in Claim 1  but is silent to wherein in a case where a specific gravity of the positive lens of the third b lens group is denoted by W3bp, Conditional Expression 0.8 <W3bp < 2.5 is satisfied. 
However, Tanaka teaches a zoom lens system (Fig.2) where a specific gravity of the positive lens of the third b lens group (Fig.2,3b, paragraph 51) satisfies the conditional expression 0.8 <W3bp < 2.5 (Table 11, example 2,   ρip =2.46). 
           It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the zoom lens of Kimura with the lens with the specific gravity as taught by Tanaka for the purpose of the weight of the camera shake correction group is reduced and it is possible to obtain a good optical performance even when camera shake occurs (Paragraph 83). Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Allowable Subject Matter
Claims 7, 10, 13, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art 
taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the claim, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. 
With regard to dependent claim 7, although the prior art teaches the zoom lens according to claim 1, the prior art fails to teach satisfies the conditional expression 0.75<|(1−β3bw)×βrw|<1.5 
With regard to dependent claim 10, although the prior art teaches the zoom lens according to claim 1, the prior art fails to teach wherein a lens of the third c lens group closest to the image side is a meniscus lens that has a convex surface toward the image side and has a negative refractive power, and the fourth lens group consists of one positive lens.
With regard to dependent claim 13, although the prior art teaches the lens according to claim 12, the prior art fails to teach satisfies the conditional expression conditional 1.5 <  fFoc/f2 < 3. 
With regard to dependent claim 16, although the prior art teaches the zoom lens according to claim 1, the prior art fails to teach satisfies the conditional expression  0.8<fw/f3<2.
With regard to dependent claim 18, although the prior art teaches the zoom lens according to claim 1, the prior art fails to teach satisfies the conditional expression  0.1<f3/f4<0.35.

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure: Ito US2005/0083584 (Fig.1, Fig.5, Fig.9, Fig.13,Fig.17, and Fig.21 ),  Kikuchi US 2020/0142167 (Fig.1, Fig.4, Fig.7, Fig.10, and Fig.13), and Shibata US2016/0109692 (Fig. 11) teach  a zoom lens as described in Claim 1 but none of them satisfy the conditional expression of claim 1, where a thickness of the positive lens of the third b lens group on the optical axis is denoted by D3bp, and a thickness of the negative lens of the third b lens group on the optical axis is denoted by D3bn, Conditional Expression  represented expression 0.2 < D3bp/D3bn < 2 in any of the embodiments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEI-JEN LEE EDENFIELD whose telephone number is (571)272-3005. The examiner can normally be reached M-F 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KUEI-JEN L EDENFIELD/ 
Examiner, Art Unit 2872
05/15/2022

/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872